Citation Nr: 0943071	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to June 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Petersburg, Florida that denied the Veteran's 
claims for service connection for a right ankle condition and 
a right knee condition.

The Veteran requested a Travel Board hearing, which hearing 
was held in September 2009.  A transcript of the proceeding 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right ankle condition and a right knee condition.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of his claims.  

The Veteran served on active duty in the United States Army 
between July 1960 and June 1962.  He alleges that he has a 
current right ankle disability and a current right knee 
disability as a result of two separate injuries he incurred 
playing baseball in service while stationed in Fort Gordon, 
Georgia in 1961.  See Form 21-4138, July 2007; Hearing 
Transcript, September 2009 at 3-4 and 14-15.

At the Board hearing, the Veteran testified that in service, 
after he injured his right ankle playing baseball (running to 
first base), x-rays were taken at a hospital, he was told it 
was a hairline fracture, and he was placed on light duty.  
See Hearing Transcript, September 2009 at 4-5.  He also 
testified that he was treated off base for his right knee 
injury, that he was told it was sprained, and that he was 
again placed on light duty.  See Hearing Transcript, 
September 2009 at 15.  In both instances, the Veteran 
indicated that his treatment was provided by the team's 
trainer rather than through the base clinic.  It therefore 
stands to reason that the Veteran may have had a separate 
medical file through Ft. Gordon baseball team.  VA has a duty 
to assist the Veteran and "to make efforts to obtain the 
claimant's service medical records, if relevant to the 
claim."  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2009).  Therefore, an attempt should be made 
to obtain any records pertaining to treatment for right ankle 
or right knee injuries including, but not limited, from the 
Ft. Gordon baseball team and/or Ft. Gordon Medical Center and 
to associate them with the claims file.

Also at the Board hearing, the Veteran testified that post-
service, while playing major league baseball for the Atlanta 
Braves and New York Mets, he complained to the team 
"trainers" that his right ankle was bothering him as a 
result of his in-service injury.  See Hearing Transcript, 
September 2009 at 10.  At the same time, however, the Veteran 
testified that he did not recall complaining about his right 
knee for fear of being "sent home" from the team.  See id. 
at 18.  The undersigned found the Veteran to quite credible.  
In any event, VA has a duty to assist the Veteran in 
obtaining all potentially relevant documents to substantiate 
a claim, including medical evidence either to verify or not 
verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 
C.F.R.§ 3.159(c)(1) (2009).  Therefore, an attempt should be 
made to obtain copies of all private treatment records from 
the Atlanta Braves and New York Mets potentially relating to 
the Veteran's claim for service connection for a right ankle 
condition and a right knee condition.

With regard to the Veteran's claim for service connection for 
a right knee condition, the Veteran has not been provided 
with a VA examination.  VA's duty to assist includes 
providing a veteran with a medical examination when the 
record (1) contains competent evidence that the veteran has a 
current disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  A September 1999 private treatment record reflects 
that the Veteran was diagnosed with a right knee meniscal 
tear and chondromalacia, and that arthroplasty, meniscectomy, 
and chondroplasty surgeries were performed.  Because the 
Veteran's the claims file contains evidence of a current 
right knee disability and the Veteran alleges continuity of 
symptomatology since an injury in service, VA is under an 
obligation to provide the Veteran with an examination in 
connection with his right-knee claim.

With regard to the Veteran's claim for service connection for 
a right ankle condition, the Board acknowledges that the 
claims file contains no evidence of a current right ankle 
disability (or injury in service).  Nevertheless, because VA 
has a duty to attempt to obtain certain relevant treatment 
records in order to verify the Veteran's claim and to provide 
the Veteran with a VA examination for his right knee 
condition, in the interest of avoiding any further delay in 
the adjudication of the Veteran's claim relating to his right 
ankle, the Board finds that VA should provide the Veteran 
with an examination with regard to his right ankle as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure all of the Veteran's service 
treatment records, base hospital records, 
and/or unit baseball team records for his 
period of active service from July 1960 to 
June 1962 through official channels.  In 
particular, the RO should attempt to 
obtain any records reflecting treatment 
for the Veteran's right ankle and right 
knee some time between July 1960 and June 
1962 while he was stationed in Fort 
Gordon, Georgia, and playing for the 
fort's baseball team.  An attempt should 
also be made to document whether the 
Veteran received any light duty orders.

2.  Obtain any and all of the Veteran's 
private treatment records and any other 
records documenting his right ankle and 
right knee conditions from each baseball 
franchise, major and minor league, on 
which the Veteran played post-service 
between 1962 and 1980, including but not 
limited to the Atlanta Braves (including 
when that franchise constituted the 
"Milwaukee Braves" some time between 
1962 to 1966) and the New York Mets.  
Prepare completed Forms 21-4142 to be 
signed by the Veteran, and include any 
aliases the Veteran may have used as a 
professional baseball player.  Associate 
these records with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

3.  After the above records have been 
associated with the claims file, the 
Veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of (a) any current right ankle 
disability and (b) any current right knee 
disability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner(s) should be performed.  

The examiner(s) should review all 
pertinent records associated with the 
claims file, to include the Travel Board 
hearing transcript, the Veteran's service 
treatment records, and his private 
treatment records.  The examiner(s) should 
indicate (a) whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that any current right ankle 
disability is related to service, and 
(b) whether it is at least as likely as 
not that any current right knee disability 
is related to service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  



4.  Then, readjudicate the Veteran's 
claims.  If either of his claims remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


